PER CURIAM.
On May 26, 1922, notice of appeal was filed in this court in the above-entitled action. By. stipulation filed the time for serving and filing appellant’s brief was extended to August 1, 1922. Since that date no briefs, stipulations, or other, papers have been filed by appellant.
Appellant being in default, the appeal will be deemed abandoned, and the order appealed from will be affirmed.
Note — Reported in 190 N. W. 1015. See American Key-Numbered Digest, Appeal and Error, Key-No. 773 (4), 3 C. J. Sec. 1607.